DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 6 March 2020 which claims priority to PCT/NL2018/050575 filed 6 September 2018 which claims foreign priority to NL2019523 filed 11 September 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19, 23 and 34 are objected to because of the following informalities:  
Claim 19:
- “rotors being adapted for together exerting a propulsion force” should be corrected to “rotors adapted for exerting a propulsion force”
- “rotation fixedly attached to the body” should be corrected to “fixed against rotation and attached to the body”
- “adapted for together contacting the wall” should be corrected to “adapted for contacting the wall together”
- “adapted for tilting in conjunction” should be corrected to “tilt in conjunction”
Claim 23:
- “for inspecting or manipulation” should be corrected to “for inspecting or manipulating”
Claim 34:
- “rotation fixedly attached to the body” should be corrected to “fixed against rotation and attached to the body”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24 and 30, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The term “preferably” means “ideally” or “if possible” leaving doubt as to whether the limitations which follow are required or optional. See MPEP § 2173.05(d).
Allowable Subject Matter
Claim 35 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 35, the prior art of record fails to disclose or teach “a front plane intersects the two leg ends and the arm end, said front plane intersecting the vertical axis at the upper side of the first plane and extending at a first angle of between 45 to 85 degrees to the first plane; the method comprising: - manoeuvring the vehicle to the wall until the two leg ends contact the wall, and - tilting the vehicle about the two leg ends which contact the wall, towards the wall until the arm end touches the wall” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 35 is neither anticipated nor made obvious by the prior art of record.  
If the objections to claims 19, 23, 24 and the 112b rejections for claims 24 and 30 are corrected, claims 19-34 and 36 will also be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TYE WILLIAM ABELL/Examiner, Art Unit 3644
20 June 2022